NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

EFRAIN GOMEZ VALENZUELA,                          No. 12-72214

               Petitioner,                        Agency No. A044-568-768

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Efrain Gomez Valenzuela, a native and citizen of Mexico and lawful

permanent resident, petitions for review of the Board of Immigration Appeals’

order dismissing, upon reconsideration, his appeal from an immigration judge’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of cancellation of removal as a matter of discretion. Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to review the agency’s determination that Gomez

Valenzuela’s application for cancellation of removal did not warrant a favorable

exercise of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i) (barring review of denials

of discretionary relief). Gomez Valenzuela’s contention that he was denied

meaningful review is not supported by the record and therefore is not a colorable

claim invoking our jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[T]raditional abuse of discretion

challenges recast as alleged due process violations do not constitute colorable

constitutional claims that would invoke our jurisdiction.”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    12-72214